Exhibit 10.8

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Consulting Agreement”), dated July 24, 2018, is
entered into by BeiGene, Ltd., a Cayman Islands exempted company (the
“Company”), and Xiaodong Wang (the “Consultant”).

 

WHEREAS, the Company desires to retain the services of the Consultant and the
Consultant desires to perform certain services for the Company on a consulting
basis; and

 

WHEREAS, the Consultant is in the business of providing such services and has
agreed to provide such services pursuant to the terms and conditions set forth
in this Consulting Agreement;

 

NOW, THEREFORE in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1. Services To Be Performed.  During the period starting on the date hereof (the
“Effective Date”) and ending on December 31, 2020, unless terminated earlier in
accordance with the provisions of Section 4 below (the “Consulting Period”), the
Consultant agrees to perform consulting services as may be reasonably requested
by the Company from time to time, including but not limited to (i) providing the
Company with scientific knowledge and technique knowhow; (ii) helping to
facilitate the Company’s relationship with the government, academic, investment,
and medical community in China; (iii) assisting in the recruitment of potential
employees to the Company, and (iv) facilitating business development with other
pharmaceutical and biotech companies (collectively, the “Services”).  Consultant
shall be expected to devote approximately ten (10) hours per workweek to the
provision of Services hereunder and shall be expected to travel, as requested
from time to time by the Company.  The Consultant agrees to keep the Company
updated, promptly upon the Company’s request, of any progress, problems, and/or
development of which the Consultant is aware regarding the Services.  The
Company shall have the right to require such updates in writing from the
Consultant.  The Consultant is responsible for providing the necessary
equipment, tools, materials and supplies to perform the Services.

2. Independent Contractor Status.  It is the express intention of the parties to
this Consulting Agreement that the Consultant is an independent contractor and
not an employee, agent, joint venturer or partner of the Company for any
purposes whatsoever.  The Consultant shall not be entitled to any benefits that
the Company may make available to employees from time to time.  The Consultant
shall be solely responsible for all appropriate and/or necessary income taxes,
withholding taxes, payroll contributions, unemployment insurance and social
security taxes and for maintaining adequate workers’ compensation insurance
coverage for himself.  Consultant shall assume and accept all responsibilities
that are imposed on independent contractors by any statute, regulation, rule of
law, or otherwise.  Consultant is not the agent of Company and is not authorized
and shall not have the power or authority to bind Company or incur any liability
or obligation.  While Company is entitled to provide Consultant with general
guidance to assist Consultant in completing the scope of work to Company’s
satisfaction, Consultant is ultimately responsible for directing and controlling
the performance of the task and the scope of work, in accordance with the terms
and conditions of this Agreement.  Consultant shall use its best efforts, energy
and skill in its own name and in such manner as it sees fit.  The Consultant
retains the right to contract with other companies or entities for his services;
provided, however, that such other engagements must not interfere with the
Consultant’s performance of the Services or violate the provision of the
Confidentiality, Non-Solicitation and Assignment of Inventions Agreement by and
between Consultant and the Company.  Likewise, the Company retains a reciprocal
right to contract with other companies and/or individuals for consulting
services without restriction.

3. Consulting Fees.

(a) In exchange for the full, prompt, and satisfactory performance of all
Services to be rendered to the Company hereunder during the Consulting Period,
the Company shall provide the Consultant the following compensation (the
“Compensation”): (i) a fixed fee of US$44,110 for the Services rendered
hereunder



--------------------------------------------------------------------------------

 



during the period starting on the Effective Date and ending on December 31,
2018;  (ii) a fixed annual fee of US$100,000 for the Services rendered hereunder
for the year ending December 31, 2019; (iii) a fixed annual fee of US$100,000
for the Services rendered hereunder for the year ending December 31, 2020; and
(iv) and such additional compensation, which, if any, shall be determined in the
sole discretion of the Company. The Compensation maybe amended from time to time
by the mutual agreement of the Consultant and the Company, subject to the
Company's compliance with any applicable legal or regulatory requirements or
rules of any stock exchange on which its securities are listed from time to
time.

(b) The Company will reimburse the Consultant for reasonable and necessary
out-of-pocket expenses incurred by him in connection with the performance of the
Services hereunder; provided that the Consultant promptly provides and maintains
a detailed expense account and receipts for such expenses.  Additionally, any
expenses in excess of $1,000 (aggregate per month) will need to be approved by
the Company in writing prior to such cost being incurred.

4. Termination.

(a) The Company may, without prejudice to any right or remedy it may have due to
any failure of the Consultant to perform his obligations under this Consulting
Agreement, terminate the Consultation Period immediately upon thirty (30) days
prior written notice to the Consultant.  In the event of termination, the
Consultant shall, upon request, perform such work as may be requested to
transfer work in process to the Company or to a party designated by the Company.

(b) In the event of termination, the Consultant shall be entitled to payment for
Services performed and expenses paid or incurred prior to the effective date of
termination.  Such payments shall constitute full settlement of any and all
claims of the Consultant of every description against the Company.

(c) The Consultant expressly acknowledges that any termination of this Agreement
will neither release nor discharge the Consultant from his obligations as
specified in Sections 5,  7,  8 and 11 of this Agreement and his obligations
under the attached Confidentiality, Non-Solicitation and Assignment of
Inventions Agreement.

5. Restrictive Covenants.  As a condition of his engagement with the Company,
the Consultant shall be required to execute, and hereby agrees to execute, the
attached Confidentiality, Non-Solicitation and Assignment of Inventions
Agreement (the “NDA”), which is attached hereto as Exhibit A.

6. Other Agreements.  The Consultant represents that his performance of all the
terms of this Consulting Agreement and the performance of his duties as a
consultant of the Company do not and will not breach any agreement with any
third party to which the Consultant is a party (including without limitation any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others, except for any confidential or proprietary information or material
belonging to the Company which the Consultant used or accessed during his
employment for the Company.

7. Return of Company Property.  Upon termination of this Consulting Agreement or
at any other time upon request by the Company, the Consultant shall promptly
deliver to the Company all records, files, memoranda, notes, designs, data,
reports, price lists, customer lists, drawings, plans, computer programs,
software, software documentation, sketches, laboratory and research notebooks
and other documents (and all copies or reproductions of such materials) in his
possession, custody or control relating in any way to the business or
prospective business of the Company.

8. Cooperation.  The Consultant shall use his best efforts in the performance of
his obligations under this Consulting Agreement.  The Company shall provide such
access to its information and property as may be reasonably required in order to
permit the Consultant to perform his obligations hereunder.  The Consultant
shall cooperate with the Company’s personnel, shall not interfere with the
conduct of the Company’s business and



--------------------------------------------------------------------------------

 



shall observe all rules, regulations and security requirements of the Company
concerning the safety of persons and property.

9. Non-Assignability of Contract By Consultant.  This Consulting Agreement is
personal to the Consultant and he shall not have the right to assign any of his
rights or delegate any of his duties without the express written consent of the
Company; provided, that in the event that the Consultant establishes a
partnership, corporation or other entity, one purpose of which is to provide the
Consulting Services, the consultant may assign this Consulting Agreement to such
partnership, corporation or other business entity with the advance written
consent of the Company.  Any non-consented-to assignment or delegation, whether
express or implied or by operation of law, shall be void and shall constitute a
breach and a default by the Consultant.

10. Assignment by the Company.  This Agreement shall be binding upon and inure
to the benefit of the Company’s successors and assigns, including any
corporation with which, or into which, the Company may be merged or which may
succeed to the Company’s assets or business.  Accordingly, this Agreement may be
assigned by the Company to a person or entity which is an affiliate of the
Company or a successor in interest to substantially all of the business
operations of the Company.

11. Complete Agreement.  This Consulting Agreement contains the entire
understanding between the parties and supersedes, replaces and takes precedence
over any prior understanding or oral or written agreement between the parties
respecting the subject matter of this Consulting Agreement.  There are no
representations, agreements, arrangements, nor understandings, oral or written,
between the parties relating to the subject matter of this Consulting Agreement
that are not fully expressed herein.

12. Severability.  In the event any provision of this Consulting Agreement shall
be held invalid, the same shall not invalidate or otherwise affect in any
respect any other term or terms of this Consulting Agreement, which term or
terms shall remain in full force and effect.

13. Non-Waiver.  No delay or omission by the Company in exercising any right
under this Consulting Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

14. Amendment.  This Consulting Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.

15. Counterparts.  This Consulting Agreement may be executed in two (2) signed
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

16. Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.  The parties hereby consent to the
jurisdiction of any state or federal court in the State of
Delaware.  Accordingly, with respect to any such court action, the Employee
hereby (a) submits to the personal jurisdiction of such courts; (b) consents to
service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the day and year set forth above.

BEIGENE LTD.

 

By:  /s/ John V. Oyler
Name:  John V. Oyler
Title:  Chairman & CEO

Date:  July 24, 2018

XIAODONG WANG

 

/s/ Xiaodong Wang

Date:  July 24, 2018

 

 

 





--------------------------------------------------------------------------------

 

 

EXHIBIT A

CONFIDENTIALITY, NON-SOLICITATION AND ASSIGNMENT OF INVENTIONS AGREEMENT

BEIGENE LTD.

July 24, 2018

Xiaodong Wang

Dear Xiaodong:

This letter is to confirm our understanding with respect to (i) your agreement
to protect and preserve information and property which is confidential and
proprietary to BeiGene LTD. or any present or future parent, subsidiary or
affiliate thereof (collectively, the “Company”), (ii) certain restrictions on
competition and solicitation of employees or consultants of the Company, and
(iii) your agreement with respect to the ownership of inventions, ideas,
copyrights and patents which may be used in the business of the Company (the
terms and conditions agreed to in this letter are hereinafter referred to as the
“Agreement”).

In consideration of and as a condition of the compensation and other benefits of
my engagement by the Company, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, we have
agreed as follows:

1. Certain Acknowledgements and Agreements.

(i) We have discussed, and you recognize and acknowledge the competitive and
proprietary aspects of the business of the Company.

(ii) You understand and acknowledge that the Company will be engaged in the
research, development, manufacture, licensing or use of potential drugs directed
against specific targets (such as genes, proteins, enzymes or other biological
molecules) selected by the Company (“Company Targets”), including without
limitation chemistry, pre-clinical studies, bio-marker discovery and clinical
studies.  You acknowledge that the Company will be free to select Company
Targets in its sole discretion, and that the business of the Company may change
over the course of your engagement and that this Agreement shall remain in full
force and effect and shall apply to the Company’s business and Company Targets
as they exist at any time during your engagement.

(iii) You further acknowledge that, during the course of your performing
services for the Company, the Company will furnish, disclose or make available
to you Confidential Information (as defined below) related to the Company’s
business.  You also acknowledge that such Confidential Information have been
developed and will be developed by the Company through the expenditure by the
Company of substantial time, effort and money and that all such Confidential
Information could be used by you to compete with the Company.  You also
acknowledge that if you become employed or affiliated with any competitor of the
Company in violation of your obligations in this Agreement, it is inevitable
that you would disclose the Confidential Information to such competitor and
would use such Confidential Information, knowingly or unknowingly, on behalf of
such competitor.  Further, in the course of your engagement, you will be
introduced to customers and others with important relationships to the
Company.  You acknowledge that any and all “goodwill” created through such
introductions belongs exclusively to the Company, including, without limitation,
any goodwill created as a result of direct or indirect contacts or relationships
between you and any customers of the Company.

(iv) For purposes of this Agreement, “Confidential Information” means
confidential and proprietary information of the Company, whether in written,
oral, electronic or other form, including but not limited to, information and
facts concerning business plans, customers, future customers, suppliers,
licensors, licensees, partners, investors, affiliates or others, training
methods and materials, financial information, sales prospects, client lists,
inventions, or any scientific, technical or trade secrets of the Company or of
any third party provided to you or the Company under a condition of
confidentiality, provided that Confidential Information will not include
information that is in the public domain other than through any fault or act by
you.  The term “trade secrets,” as used in this Agreement, will be given its
broadest possible interpretation and will include, without limitation, anything
tangible or intangible or electronically kept or stored, which constitutes,
represents, evidences or records or any secret scientific, technical,
merchandising, production or management information, or any design, process,
procedure, formula, invention, improvement or other confidential or proprietary
information or documents.





--------------------------------------------------------------------------------

 

 

2. Non-Competition.  During the Consulting Period (as defined in the Consulting
Agreement by and between you and the Company) and for a period of one (1) year
following the termination of the Consulting Period, regardless of the reason for
such termination, you shall not, without the prior written consent of the
Company, for yourself or on behalf of any other, either as principal, agent,
stockholder, employee, consultant, representative or in any other capacity,
directly or indirectly own, manage, operate or control, or be connected or
employed by, or otherwise associate in any manner with, engage in or have a
financial interest in any business anywhere in the world that is engaged in the
research, development, manufacture, licensing or use of potential drugs directed
against any Company Target, or in any other business in which you have any
direct operating or scientific responsibility relating to the research,
development, manufacture, licensing or use of potential drugs directed against
any Company Target, except that nothing contained herein shall preclude you
from:  (a) purchasing or owning stock in any such competitive business if such
stock is publicly traded, and provided that your holdings do not exceed three
percent (3%) of the issued and outstanding capital stock of such business, or
(b) serving on the Board of Directors of a publicly traded company if your
responsibilities do not include scientific input or direction relating to the
research, development, manufacture, licensing or use of potential drugs directed
against any Company Target.

3. Non-Solicitation.  During the Consulting Period (as defined in the Consulting
Agreement by and between you and the Company) and for a period of eighteen (18)
months following the termination of the Consulting Period, regardless of the
reason for such termination, you will not, without the prior written consent of
the Company:

(i) Either individually or on behalf of or through any third party, directly or
indirectly, (A) solicit, entice or persuade or attempt to solicit, entice or
persuade any employee of or consultant to the Company to leave the services of
the Company or any parent, subsidiary or affiliate of the Company for any
reason, or (B) employ, cause to be employed, or solicit the employment of any
employee of or consultant to the Company while any such person is providing
services to the Company or within six months after any such person ceases
providing services to the Company; or

(ii) Either individually or on behalf of or through any third party, directly or
indirectly, interfere, with or attempt to interfere with, the relations between
any employee of, or consultant to, the Company or any parent, subsidiary or
affiliate the Company.

4. Reasonableness of Restrictions.  You further recognize and acknowledge that
(i) the types of employment and activities which are prohibited by Section 2 and
Section 3 are narrow and reasonable in relation to the skills which represent
your principal salable asset both to the Company and to your other prospective
employers and (ii) the specific but broad geographical scope of the provisions
of Section 2 is reasonable, legitimate and fair to you in light of the global
nature of research and development activities for the development of drugs and
in light of the limited restrictions on the type of employment prohibited herein
compared to the types of employment for which you are qualified to earn your
livelihood.

5. Protected Information.  You will at all times, both during the period while
you are performing services for the Company and after the termination of your
provision of services to the Company for any reason or for no reason, maintain
in confidence and will not, without the prior written consent of the Company,
use, except in the course of performance of your duties for the Company or by
court order, disclose or give to others any Confidential Information.  In the
event you are questioned by anyone not employed by the Company or by an employee
of or a consultant to the Company not authorized to receive Confidential
Information, in regard to any Confidential Information, or concerning any fact
or circumstance relating thereto, you will promptly notify the Company.  Upon
the termination of your provision of services to the Company for any reason or
for no reason, or if the Company otherwise requests, (i) you will return to the
Company all tangible Confidential Information and copies thereof (regardless how
such Confidential Information or copies are maintained) and (ii) you will
deliver to the Company any property of the Company which may be in your
possession, including products, materials, memoranda, notes, records, reports,
or other documents or photocopies of the same.  The terms of this Section 5 are
in addition to, and not in lieu of, any statutory or other contractual or legal
obligation that you may have relating to the protection of the Company’s
Confidential Information.  The terms of this Section 5 will survive indefinitely
any termination of your provision of services to the Company for any reason or
for no reason.





--------------------------------------------------------------------------------

 

 

6. Ownership of Ideas, Copyrights and Patents.

(a) Property of the Company.  All ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques, methods, laboratory notebooks and formulae
(collectively the “Inventions”) which may be used or useful in the business of
the Company, whether patentable, copyrightable or not, which you may conceive,
reduce to practice or develop during the period while you are performing
services for the Company and for one (1) year thereafter, alone or in
conjunction with another or others, whether during or out of regular business
hours, whether or not on the Company’s premises or with the use of its
equipment, and whether at the request or upon the suggestion of the Company or
otherwise, will be the sole and exclusive property of the Company, and that you
will not publish any of the Inventions without the prior written consent of the
Company or its designee.  Without limiting the foregoing, you also acknowledge
that all original works of authorship which are made by you (solely or jointly
with others) within the scope of your engagement or which relate to the business
of the Company or a Company affiliate and which are protectable by copyright are
“works made for hire” pursuant to the United States Copyright Act (17 U.S.C.
Section 101).  You hereby assign to the Company or its designee all of your
right, title and interest in and to all of the foregoing.  You further represent
that, to the best of your knowledge and belief, none of the Inventions will
violate or infringe upon any right, patent, copyright, trademark or right of
privacy, or constitute libel or slander against or violate any other rights of
any person, firm or corporation, and that you will use your best efforts to
prevent any such violation.

(b) Cooperation.  At any time during or after the period during which you are
performing services for the Company, you will fully cooperate with the Company
and its attorneys and agents in the preparation and filing of all papers and
other documents as may be required to perfect the Company’s rights in and to any
of such Inventions, including, but not limited to, joining in any proceeding to
obtain letters patent, copyrights, trademarks or other legal rights with respect
to any such Inventions in the United States and in any and all other countries,
provided that the Company will bear the expense of such proceedings, and that
any patent or other legal right so issued to you personally will be assigned by
you to the Company or its designee without charge by you.

(c) Licensing and Use of Innovations.  With respect to any Inventions, and work
of any similar nature (from any source), whenever created, which you have not
prepared or originated in the performance of your engagement, but which you
provide to the Company or incorporate in any Company product or system, you
hereby grant to the Company a royalty-free, fully paid-up, non-exclusive,
perpetual and irrevocable license throughout the world to use, modify, create
derivative works from, disclose, publish, translate, reproduce, deliver,
perform, dispose of, and to authorize others so to do, all such Inventions.  You
will not include in any Inventions you deliver to the Company or use on its
behalf, without the prior written approval of the Company, any material which is
or will be patented, copyrighted or trademarked by you or others unless you
provide the Company with the written permission of the holder of any patent,
copyright or trademark owner for the Company to use such material in a manner
consistent with then-current Company policy.

(d) Prior Inventions.  Listed on Exhibit 4(d) to this Agreement are any and all
Inventions in which you claim or intend to claim any right, title and interest
(collectively, “Prior Inventions”), including, without limitation, patent,
copyright and trademark interests, which to the best of your knowledge will be
or may be delivered to the Company in the course of your engagement, or
incorporated into any Company product or system.  You acknowledge that your
obligation to disclose such information is ongoing during the period that you
provide services to the Company.

(e) Prior Obligations.  The Company acknowledges that you have prior and ongoing
obligations to the National Institute for Biological Sciences (“NIBS”).  Nothing
in the Agreement shall conflict with, or is intended to conflict with, your
obligations to NIBS.  To the extent that you believe your provisions of services
to the Company creates a conflict with your obligations to NIBS, you agree to
notify the Company and the parties will work in good faith toward a resolution
of the conflict.

7. Disclosure to Future Employers.  You agree that you will provide, and that
the Company, in its discretion, may similarly provide, a copy of the covenants
contained in Sections 2,  3,  5 and 6 of this Agreement to



--------------------------------------------------------------------------------

 

 

any business or enterprise which you may directly or indirectly own, manage,
operate, finance, join, control or in which you may participate in the
ownership, management, operation, financing, or control, or with which you may
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

8. No Conflicting Agreements.  You hereby represent and warrant that you have no
commitments or obligations inconsistent with this Agreement and you will
indemnify and hold the Company harmless against loss, damage, liability or
expense arising from any claim based upon circumstances alleged to be
inconsistent with such representation and warranty.

9. Name & Likeness Rights.  You hereby authorize the Company to use, reuse, and
to grant others the right to use and reuse, your name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after your engagement, for whatever
purposes the Company deems necessary.

10. General.

(a) Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be addressed to the receiving party’s address set forth
above or to such other address as a party may designate by notice hereunder, and
will be either (i) delivered by hand, (ii) sent by overnight courier, or (iii)
sent by registered mail, return receipt requested, postage prepaid.  All
notices, requests, consents and other communications hereunder will be deemed to
have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered mail, on the
fifth business day following the day such mailing is made.

(b) Entire Agreement.  This Agreement and the Consulting Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement will affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

(c) Modifications and Amendments.  The terms and provisions of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto.

(d) Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.

(e) Assignment.  The Company may assign its rights and obligations hereunder in
connection with a merger or consolidation or to any person or entity that
succeeds to all or substantially all of the Company’s business or that aspect of
the Company’s business in which you are principally involved.  You may not
assign your rights and obligations under this Agreement without the prior
written consent of the Company and any such attempted assignment by you without
the prior written consent of the Company will be void.

(f) Benefit.  All statements, representations, warranties, covenants and
agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto.  Nothing in this Agreement will be construed to create any rights
or obligations except between the Company and you, and no person or entity other
than the Company will be regarded as a third-party beneficiary of this
Agreement.





--------------------------------------------------------------------------------

 

 

(g) Governing Law.  This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of the
State of Delaware, U.S., without giving effect to the conflict of law principles
thereof.

(h) Jurisdiction, Venue and Service of Process.  Any legal action or proceeding
with respect to this Agreement will be brought in the courts of Federal or State
courts in the State of Delaware.  By execution and delivery of this Agreement,
each of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.

(i) WAIVER OF JURY TRIAL.  ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT WILL BE RESOLVED BY A JUDGE ALONE AND EACH
OF THE COMPANY AND YOU WAIVE ANY RIGHT TO A JURY TRIAL THEREOF.

(j) Severability.  The parties intend this Agreement to be enforced as
written.  However, (i) if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the court making such determination will have
the power to reduce the duration and/or geographic area of such provision,
and/or to delete specific words and phrases (“blue-penciling”), and in its
reduced or blue-penciled form such provision will then be enforceable and will
be enforced.

(k) Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

(l) Injunctive Relief.  You hereby expressly acknowledge that any breach or
threatened breach of any of the terms and/or conditions set forth in Section 2,
 3,  5 or 6 of this Agreement will result in substantial, continuing and
irreparable injury to the Company.  Therefore, in addition to any other remedy
that may be available to the Company, the Company will be entitled to injunctive
or other equitable relief by a court of appropriate jurisdiction in the event of
any breach or threatened breach of the terms of Section 2,  3,  5 or 6 of this
Agreement.

(m) No Waiver of Rights, Powers and Remedies.  No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party.  No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies.  No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

(n) Counterparts.  This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

(o) Opportunity to Review.  You hereby acknowledge that you have had adequate
opportunity to review these terms and conditions and to reflect upon and
consider the terms and conditions of this Agreement, and that you have had the
opportunity to consult with counsel of your own choosing regarding such



--------------------------------------------------------------------------------

 

 

terms.  You further acknowledge that you fully understand the terms of this
Agreement and have voluntarily executed this Agreement.

(p) Survival of Acknowledgements and Agreements.  Your acknowledgements and
agreements set forth in this Agreement will survive the termination of your
provision of services to the Company for any reason or for no reason.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

 

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

Very truly yours,

BEIGENE LTD.

By:  /s/ John V. Oyler
Name:  John  V. Oyler
Title:  Chairman & CEO

Accepted and Approved:

/s/ Xiaodong Wang
Print Name: Xiaodong Wang

July 24, 2018
Date

 



--------------------------------------------------------------------------------